DETAILED ACTION
EXAMINER AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with FREDRICK TSANG (68,680) on 10/8/2021.
Claims 1, 2, 4, 10, 11, 13, 19, 20, and 22 are amended as shown below.

1. (Currently amended) A system comprising:
a backup system comprising (i) a non-volatile backup data storage configured to store, from a client device, a plurality of backup snapshots that are created at different times, each backup snapshot including one or more data files of the client device, and (ii) a non-volatile backup metadata storage configured to store metadata of data files that are found in at least one of the backup snapshots stored in the backup data storage; and
an archive system for migrating the backup snapshots from the backup system to the archive system as archived snapshots, the archive system communicably coupled to the backup system, the archive system configured to: 
store a plurality of catalogues, the plurality of catalogues including a previous archive catalogue shared by a plurality of previously archived snapshots, the previous archive catalogue comprising the metadata corresponding to the plurality of previously archived snapshots, the previous archive catalogues comprising a first catalogue entry for a first data file and a second catalogue entry for a second data file, the first catalogue entry comprising a first deletion version field corresponding to a first snapshot identifier identifying that one of the previously non-empty value that is used to indicate that the second data file was not deleted in the plurality of previously archived snapshots;
receive, in one or more archive operations and from the backup system, [[the]]a plurality of newly archived backup snapshots, the plurality of newly archived backup snapshots being backup snapshots that are received in the one or more archive operations; 
create a new archive catalogue in response to the plurality of newly archived backup snapshots being migrated to the archive system, the new archive catalogue comprising the metadata corresponding to the plurality of newly archived backup snapshots being migrated to the archive system, the new archive catalogue shared by the plurality of newly archived backup snapshots, creating the new archive catalogue comprising copying the previous archive catalogue and updating the copied previous archive catalogue to generate the new archive catalogue, wherein updating the copied previous archive catalogue to generate the new archive catalogue comprises configuring the archive system to: 
(i) delete, responsive to the first snapshot identifier in the first catalogue entry corresponding to one of the previously archived snapshots, the first catalogue entry,
(ii) determine that one of the newly archived backup snapshots received from the backup system captures that the second data file has been deleted, and
(iii) revise the second deletion version field from non-empty value to a second snapshot identifier corresponding to the one of the newly archived backup snapshots that captures that the second data file has been deleted; 
add the new archive catalogue to the plurality of catalogues and store the plurality of catalogues in the archive system, the plurality of catalogues including the previous archive catalogue and the new archive catalogue, the archive system maintaining the plurality of previously archived snapshots and the plurality of newly archived backup snapshots, wherein the archive system uses the previous archive catalogue to record the metadata corresponding to the plurality of previously archived snapshots that share the previous archive catalogue and uses the new archive catalogue to record the metadata corresponding to the plurality of newly archived backup snapshots that share the new archive catalogue; and
provide, to the backup system, an indication that the one of the newly archived backup snapshots that captures that the second data file has been deleted has been archived, the indication causing the backup system to delete the metadata of the second data file in the backup metadata storage.

	2.  (Currently Amended) The system of claim 1, wherein the metadata in the backup metadata storage comprises at least one of:  a filename of the one or more files, a modification time-stamp of the one or more files, or access control data for the one or more files.

	4.  (Currently Amended) The system of claim 1, wherein the metadata in a catalogue entry comprises a filename, and an indication of one or more locations of one of the data files included in one of the backup snapshots.

	10.  (Currently Amended) A computer-implemented method comprising:
	storing, at an archive system, a plurality of catalogues, the plurality of catalogues including a previous archive catalogue shared by a plurality of previously archived snapshots, the previous archive catalogue comprising metadata corresponding to the plurality of previously archived snapshots, the previous archive catalogues comprising a first catalogue entry for a first data file and a second catalogue entry for a second data file, the first catalogue entry comprising a first deletion version field corresponding to a first snapshot identifier identifying that one of the previously archived snapshots captures a deletion of the first data file, the second catalogue entry comprising a second deletion version field corresponding to non-empty value that is used to indicate that the second data file was not deleted in the plurality of previously archived snapshots;
	receiving, in one or more archive operations and from a backup system, a plurality of newly archived backup snapshots, the plurality of newly archived backup snapshots being backup snapshots that are received in the one or more archive operations, the backup system comprising (i) a non-volatile backup data storage configured to store, from a client device, the plurality of backup snapshots that are created at different times, each backup snapshot including one or more data files of the client device, and (ii) a non-volatile backup metadata storage configured to store the metadata of data files that are found in at least one of the backup snapshots stored in the backup data storage;
	creating a new archive catalogue in response to the plurality of newly archived backup snapshots being migrated to the archive system, the new archive catalogue comprising the metadata corresponding to the plurality of newly archived backup snapshots being migrated to the archive system, the new archive catalogue shared by the plurality of newly archived backup snapshots, creating the new archive catalogue comprising copying the previously archive catalogue and updating the copied previous archive catalogue to generate the new archive catalogue, wherein updating the copied previous archive catalogue to generate the new archive catalogue comprises:
(i) deleting, responsive to the first snapshot identifier in the first catalogue entry corresponding to one of the previously archived snapshots, the first catalogue entry,
(ii) determining that one of the newly archived backup snapshots received from the backup system captures that the second data file has been deleted, and
(iii) revising the second deletion version field from  non-empty value to a second snapshot identifier corresponding to the one of the newly archived backup snapshots that captures that the second data file has been deleted;
	adding the new archive catalogue to the plurality of catalogues and store the plurality of catalogues in the archive system, the plurality of catalogues including the previous archive catalogue and the new archive catalogue, the archive system maintaining the plurality of previously archived snapshots and the plurality of newly archived backup snapshots, wherein the archive system uses the previous archive catalogue to record the metadata corresponding to the plurality of previously archived snapshots that share the previously archive catalogue and uses the new archive catalogue to record the metadata corresponding to the plurality of newly archived backup snapshots that share the new archive catalogue; and
	providing, to the backup system, an indication that the one of the newly archived backup snapshots that captures that the second data file has been deleted has been archived, the indication causing the backup system to delete the metadata of the second data file in the backup metadata storage.

	11.  (Currently Amended) The method of claim 10, wherein the metadata in the backup metadata storage comprises at least one of: a filename of the one or more files, a modification time-stamp of the one or more files, or access control data for the one or more files.

	13.  (Currently Amended) The method of claim 12, wherein the metadata in a catalogue entry comprises a filename, and an indication of one or more locations of one of the data files included in one of the backup snapshots.

	19.  (Currently Amended) A non-transitory computer-readable medium storing computer program code comprising instructions that, when executed, cause one or more processors to at least:
	store, at an archive system, a plurality of catalogues, the plurality of catalogues including a previous archive catalogue shared by a plurality of previously archived snapshots, the previous archive catalogue comprising metadata corresponding to the plurality of previously archived snapshots, the previous archive catalogues comprising a first catalogue entry for a first data file and a second catalogue entry for a second data file, the first catalogue entry comprising a first deletion version field corresponding to a first snapshot identifier identifying that one of the previously archived snapshots captures a deletion of the first data file, the second catalogue entry comprising a second deletion version field corresponding to non-empty value that is used to indicate that the second data file was not deleted in the plurality of previously archived snapshots;
	receive, in one or more archive operations and from a backup system, a plurality of newly archived backup snapshots, the plurality of newly archived backup snapshots being backup snapshots that are received in the one or more archive operations, the backup system comprising (i) a non-volatile backup data storage configured to store, from a client device, the plurality of backup snapshots that are created at different times, each backup snapshot including one or more data files of the client device, and (ii) a non-volatile backup metadata storage configured to store the metadata of data files that are found in at least one of the backup snapshots stored in the backup data storage;
	create a new archive catalogue in response to the plurality of newly archived backup snapshots being migrated to the archive system, the new archive catalogue comprising the metadata corresponding to the plurality of newly archived backup snapshots being migrated to the archive system, the new archive catalogue shared by the plurality of newly archived backup snapshots, creating the new archive catalogue comprising copying the previous archive catalogue and updating the copied previous archive catalogue to generate the new archive catalogue, the instructions to update the copied previous archive catalogue to generate the new archive catalogue comprising instructions to:
(i) delete, responsive to the first snapshot identifier in the first catalogue entry corresponding to one of the previously archived snapshots, the first catalogue entry,
(ii) determine that one of the newly archived backup snapshots received from the backup system captures that the second data file has been deleted, and
(iii) revise the second deletion version field from non-empty value to a second snapshot identifier corresponding to the one of the newly archived backup snapshots that captures that the second data file has been deleted; 
	add the new archive catalogue to the plurality of catalogues and store the plurality of catalogues in the archive system, the plurality of catalogues including the previous archive catalogue and the new archive catalogue, the archive system maintaining the plurality of previously archived snapshots and the plurality of newly archived backup snapshots, wherein the archive system using the previous archive catalogue to record the metadata corresponding to the plurality of previously archived snapshots that share the previous archive catalogue and uses the new archive catalogue to record the metadata corresponding to the plurality of newly archived backup snapshots that share the new archive catalogue; and
	provide, to the backup system, an indication that the one of the newly archived backup snapshots that captures that the second data file has been deleted has been archived, the indication causing the backup system to delete the metadata of the second data file in the backup metadata storage.
	
	20.  (Currently Amended) The non-transitory computer-readable storage medium of claim 19, wherein the metadata in the backup metadata storage comprises at least one of:  a filename of the one or more files, a modification time-stamp of the one or more files, or access control data for the one or more files.

	22.  (Currently Amended) The non-transitory computer-readable storage medium of claim 21, wherein the metadata in a catalogue entry comprises a filename, and an indication of one or more locations of one of the data files included in one of the backup snapshots.


Rejection under 35 U.S.C. 112
Applicant’s arguments in regards to the rejection of claims 4, 5, 13, 14, 22, and 23 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  Consequently, the rejection of claims 4, 5, 13, 14, 22, and 23 under 35 U.S.C. 112(b) is withdrawn.

Rejection under 35 U.S.C. 103
Applicant’s arguments in regards to the rejection of claims 1-14, 16-23, 25, 31, and 33 under 35 U.S.C. 103 have been fully considered and are persuasive.  Consequently, the rejection of claims 1-14, 16-23, 25, 31, and 33 under 35 U.S.C. 103 is withdrawn.

Allowance
Claims 1-14, 16-23, 25, 31, and 33 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The claimed invention is directed to a backup and archive system that uses a plurality of archive catalogues to track and maintain when a data file in a backup snapshot has been deleted.  In the prior art, backup and archive systems are disclosed and they make use of catalogues.  Some systems even make use of a plurality of catalogues.  However, the prior art does not seem to disclose the combination of limitations now recited in each of the independent claims.  In particular, the independent claims recite a particular structure for the backup system and the archive system, a particular method to track and deletions of a data file contained in backup snapshots that have been archived, and a particular method of creating new catalogues, which are added to the existing plurality of archive catalogues.  For at least these reasons, the claimed invention is allowable over the prior art.
The closest prior art are as follows:
Starling et al. (US Patent 7,797,279) an incremental backup system for creating snapshots and backups.  While Starling discloses using a baseline metadata for a backup and updating the metadata to reflect changes since the baseline metadata, Starling does not disclose the incremental updating steps now recited in the independent claims, nor the combination of limitations now recited in the independent claims.
Cram et al. (US Patent 7,761,456) a system and method for backing up data for secure restoration by maintaining one or more backup versions and generating metadata for the backup versions.  While Cram discloses a field storing a snapshot identifier that indicates when a file is deleted, it does not disclose a non-empty value when a file has not been deleted.  Moreover, Cram does not disclose the combination of features recited in the independent claims.
Midgely et al. (US Patent 5,604,862) a backup system for storing snapshots while maintaining a catalog of entries corresponding to files that have been archived.  The catalog entries comprise a last date and time of an archived snapshot where a data file existed.  However, Midgely does not disclose the combination of features recited in the independent claims.
The combination of the prior art described does not render the claims, as amended, obvious.  For at least these reasons, claims 1-14, 16-23, 25, 31, and 33 are allowed.
Additional relevant prior art are listed on the attached PTO-892 form.  Some examples are:
Leung et al. (US Patent Pub 2003/0046313) discloses a system and method for restoring data in a heterogeneous storage environment that comprises archived data.
Stahl (US Patent 6,574,640) discloses a system and method for archiving and supplying documents using a centralized archive system.
Shaath et al. (US Patent Pub 2006/0010150) discloses a system and method for electronic file lifecycle management using metadata.
Derk et al. (US Patent Pub 2007/0185936) discloses a system and method for managing deletions in backup sets using differential metadata.
Longshaw (US Patent Pub 2007/0288490) discloses a system and method for backup archiving using a database.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY MAHMOUDI whose telephone number is (571)272-4078.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-40784078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MICHAEL LE/Examiner, Art Unit 2163                                                                                                                                                                                                        


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163